Title: To Thomas Jefferson from Thomas Paine, 20 April 1793
From: Paine, Thomas
To: Jefferson, Thomas



My Dear Friend
Paris April 20th 2d year of the Republic

The Gentleman (Dr. Romer) to whom I entrust this letter is an intimate acquaintance of Lavater, but I have not had the opportunity of seeing him as he had sett off for Havre prior to my writing this letter, which I forward to him under cover from one of his friends who is also an acquaintance of mine.
We are now in an Extraordinary Crisis, and it is not altogether without some considerable faults here. Dumouriez, partly from having no fixed principles of his own, and partly from the continual persecution of the Jacobins, who act without either prudence or morality, has gone off to the Enemy and taken a considerable part of the Army with him. The expedition to Holland has totally failed and all Brabant is again in the hands of the Austrians. You may suppose the Consternation which such a sudden reverse of fortune has occasioned, but it has been without commotion. Dumouriez threatened to be in Paris in three weeks. It is now three weeks ago. He is still on the frontiers near to Mons with the Enemy who do not make any progress. Dumouriez has proposed to reestablish the former constitution in which plan the Austrians act with him. But if France and the National Convention act prudently this project will not succeed. In the first place there is a popular disposition against it, and there is force sufficient to prevent  it. In the next place, a great deal is to be taken into the calculation with respect to the Enemy. There are now so many powers accidentally Jumbled together as to render it exceedingly difficult to them, to agree upon any common object. The first object, that of restoring the old Monarchy, is evidently given up by the proposal to reestablish the late Constitution. The object of England and Prussia was to preserve Holland, and the Object of Austria was to recover Brabant, while those separate objects lasted, each party having one, the Confederation could hold together each helping the other; but after this I see not how a common object is to be formed. To all this is to be added the probable disputes about apportioning the expence, and the projects of reimbursements. The Enemy has once adventured into France and they had the permission, or the good fortune to get back again. On every military calculation it is a hazardous adventure, and Armies are not much disposed to try a second time the ground upon which they have been defeated.
Had this revolution been conducted consistently with its principles there was once a good prospect of extending liberty through the greatest part of Europe, but I now relinquish that hope. Should the Enemy by venturing into France put themselves again in a condition of being captured, the hope will revive, but that is a risk that I do not wish to see tried, lest it should fail.
As the prospect of a general freedom is now much shortened, I begin to contemplate returning home. I shall wait the event of the proposed constitution, and then take my final leave of Europe. I have not written to the President as I have nothing to communicate more than in this letter. Please to present to him my affection and Compliments, and remember me among the Circle of my Friends. Your sincere and Affectionate Friend &c.

Thomas Paine


P.S. I just now received a letter from General Lewis Morris who tells me that the house and Barn on my farm at N. Rochelle are burnt down. I assure you I shall not bring money enough to build another.

